ORDER
This matter came before the Supreme Court on March 15, 1995, pursuant to an order directing the parties to appear and show cause why the issues raised in this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown and that this is not an appealable decision. Pursuant to G.L.1956 (1981 Reenactment) 14-l-52(b) matters involving modification of child support or alimony are reviewable only by writ of certiorari. See Pontbriand v. Pontbriand, 608 A.2d 658 (R.I.1992).
However, even if defendant’s appeal were properly before us we conclude that defendant’s appeal is without merit since the order *257appealed from is a consent order that was entered into by agreement of the parties without hearing. The terms of that order were voluntarily agreed to by both parties and were not imposed by court fiat. Thus, the terms of that order cannot be challenged in the absence of fraud, mutual mistake, or actual absence of consent. See DeFusco v. Giorgio, 440 A.2d 727 (R.I.1982).
Consequently, the defendant’s appeal is denied and dismissed. The order appealed from is affirmed and the papers of this case are remanded to Superior Court.